Citation Nr: 0336076	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.


REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  A review of 
the record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, failed to inform the 
veteran of the evidence needed to substantiate his claim, the 
veteran's rights and responsibilities under the VCAA, and 
whose responsibility it would be to obtain evidence.  The 
Board acknowledges that the veteran was provided with the 
statutory provisions of the VCAA in the August 2002 statement 
of the case and that the RO provided the veteran with an 
explanation of the necessary evidence and information to 
establish entitlement to service connection for PTSD in 
September 2002.  However, the Board notes that notification 
of the statutory provisions, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  Similarly, the RO did not, at any 
point prior to the issuance of the statement of the case, 
send a letter to the veteran telling him what was needed to 
substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  As a consequence, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.   However, the 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claim and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Moreover, the Board observes that service connection for PTSD 
generally requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  Any current PTSD diagnosis must comply 
with the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders, 1994 (DSM-IV), which reflects a 
subjective stressor standard.  See 38 C.F.R. § 4.130.  See 
also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, the VA determines either that 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that support and corroborate the veteran's 
testimony or statements.  See Zarycki at 98.

In this case, the veteran's DD 214 shows that the veteran 
served in Battery B of the 932nd Field Artillery Battalion, 
"BTRY B 932ND FA BN."  These records also show that the 
veteran had foreign service for 11 months and 21 days.  His 
service records also show that the veteran had a military 
occupational specialty of 3844, and was awarded various 
medals, none of which is indicative of combat.  Where a 
veteran is not found to have engaged in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service.  As such, a stressor must be established 
by official service records or other credible supporting 
evidence.  See Cohen at 142.  See also Doran v. Brown, 6 Vet. 
App. 283, 288-291 (1994); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996). 

The veteran has alleged in-service stressors.  In a September 
2002 statement, the veteran indicated that he was in a 
support company that was "all over Korea fighting", 
including 5 major battles.  He also indicated that his unit 
was infiltrated one night, and that while he was resting in a 
tent, a lone bullet pierced the tent, scaring him and causing 
him to fight back.  In support of this statement, the veteran 
submitted a copy of a March 1998 newspaper article from the 
"Johnson City Press" in which this incident was discussed, 
and other veterans were also quoted regarding the alleged 
stressor incident.   The Board notes that the RO has not yet 
made request for information regarding the veteran's 
assignments from the National Personal Records Center or from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) in order to verify the veteran's 
stressors.

Further, the Board observes that the veteran was recently 
afforded VA examinations in August 2002 and October 2002 in 
connection with his claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and that reports of those examinations are associated 
with the veteran's claims file.  However, the medical 
evidence of record is unclear as to the exact nature of the 
veteran's in-service and current psychiatric disorder and 
whether the veteran's current psychiatric disorder is related 
to the veteran's service.  In this regard, the Board observes 
that the veteran was treated in service for a manic-
depressive reaction, "manifested by a brief period of 
psychotic behavior totaling approximately 5 days", in August 
1951, immediately following treatment for malaria.  The 
veteran was treated with five electro-shock therapy 
treatments.  He was not treated again for a psychiatric 
disorder until November 2001.  At that time, the veteran was 
diagnosed with depression and a history of battle fatigue, 
after reporting in-service treatment for battle fatigue.  In 
January 2002, the veteran was diagnosed with PTSD after 
reporting combat exposure during service in Korea and 
periodic depression.  Nonetheless, a February 2002 evaluation 
by a psychiatrist indicates that the veteran fell "far short 
of meeting the criteria for a diagnosis of PTSD."  
Additional VA treatment records show diagnoses of dementia, 
bipolar disorder with psychotic features, pseudodementia, 
depression not otherwise specified, and rule out general 
anxiety disorder.  An August 2002 VA examination report 
states that the veteran had a diagnosis of anxiety disorder, 
not otherwise specified, based on the veteran's mixed anxiety 
and depression, but without symptomatology indicative of a 
mood disorder.  The examiner opined that the veteran's 
anxiety disorder was unrelated to the veteran's active 
service, including the acute episode of manic behavior in 
1951, and that the veteran's symptoms were not indicative of 
PTSD.  The October 2002 VA examination report states that the 
veteran was diagnosed with dementia, not otherwise specified, 
by history, in partial remission; anxiety disorder, not 
otherwise specified, by history; and depressive disorder, by 
history.  The examiner noted that the veteran's previous 
diagnosis of PTSD was apparently made without evidence in the 
record supporting the diagnosis, such as a stressor which 
meets DSM-IV (Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders) criteria or symptoms 
of PTSD, and that the findings of the VA examination were not 
consistent with a diagnosis of PTSD.   Therefore, the Board 
finds that the veteran should be afforded a VA psychiatric 
examination in order to determine the nature, severity, and 
etiology of the veteran's in-service and current psychiatric 
disorder, including whether this disorder is causally or 
etiologically related to his treatment for a manic-depressive 
episode during his service.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Additionally, the Board notes that the veteran, in a June 
2002 VA Form 21-4138 (Statement in Support of Claim), 
requested that his case be reviewed and decided using the 
Decision Review Officer process.  However, a review of the 
record indicates that the RO failed to honor the veteran's 
request, and that a traditional appellate review was 
undertaken.  A review of the record was also negative for 
evidence that the veteran withdrew his request for the 
Decision Review Officer process.  Thus, the veteran should be 
provided with the opportunity for such a review.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim as well as his 
and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD.   The RO should 
then obtain any referenced records.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in Korea.

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  Following the completion of the 
aforementioned development, the veteran 
should be afforded a psychiatric 
examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any psychiatric and/or 
personality disorders.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished 
including obtaining information as to the 
veteran's medical history prior to and 
following his service.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including information as to the veteran's 
medical history prior to, during, and 
following his service.  The examiner is 
also requested to clarify whether the 
veteran's in-service diagnosis of a 
manic-depressive reaction was supported 
by the evidence of record at that time.  
In addition, the examiner is requested to 
report current complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner is then requested to offer an 
opinion as to whether any current 
psychiatric disorder is causally or 
etiologically related to the veteran's 
period of active military service, 
including his 1951 psychiatric treatment, 
and if so, the examiner must specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service.  The examiner is also 
requested to take into consideration the 
veteran's medical history prior to and 
following service.  

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis of PTSD under DSM-IV and 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.   

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination. The examiner should 
be provided a full copy of this remand, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.    

6.  The RO should contact the veteran 
with regard to the veteran's request for 
a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process was 
sufficient.  If the veteran still desires 
the Decision Review Officer process, the 
RO should complete the review process.

7.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




